                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BESTWAY (USA), INC., et al.,                       Case No. 17-cv-00205-HSG
                                   8                    Plaintiffs,                         ORDER GRANTING
                                                                                            ADMINISTRATIVE MOTIONS TO
                                   9             v.                                         FILE UNDER SEAL; TERMINATING
                                                                                            AS MOOT MOTION FOR LEAVE TO
                                  10     PIETRO PASQUALE-ANTONI SGROMO,                     APPEAL IN FORMA PAUPERIS
                                         et al.,
                                  11                                                        Re: Dkt. Nos. 85, 89, 92, 99, 126
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court are four administrative motions to file under seal, see Dkt. Nos.

                                  14   85, 89, 99, 126, and a motion for leave to appeal in forma pauperis, see Dkt. No. 92. The Court

                                  15   will consider each motion in turn.

                                  16     I.   LEGAL STANDARD
                                  17          Courts generally apply a “compelling reasons” standard when considering motions to seal

                                  18   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana

                                  19   v. City & Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from

                                  20   the common law right ‘to inspect and copy public records and documents, including judicial

                                  21   records and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in

                                  22   favor of access is the starting point.” Kamakana, 447 F.3d at 1178 (quotation omitted). To

                                  23   overcome this strong presumption, the party seeking to seal a judicial record attached to a

                                  24   dispositive motion must “articulate compelling reasons supported by specific factual findings that

                                  25   outweigh the general history of access and the public policies favoring disclosure, such as the

                                  26   public interest in understanding the judicial process” and “significant public events.” Id. at 1178–

                                  27   79 (quotation omitted). “In general, ‘compelling reasons’ sufficient to outweigh the public’s

                                  28   interest in disclosure and justify sealing court records exist when such ‘court files might have
                                   1   become a vehicle for improper purposes,’ such as the use of records to gratify private spite,

                                   2   promote public scandal, circulate libelous statements, or release trade secrets.” Id. at 1179

                                   3   (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). “The mere fact that the

                                   4   production of records may lead to a litigant’s embarrassment, incrimination, or exposure to further

                                   5   litigation will not, without more, compel the court to seal its records.” Id.

                                   6               The Court must “balance[] the competing interests of the public and the party who seeks to

                                   7   keep certain judicial records secret. After considering these interests, if the court decides to seal

                                   8   certain judicial records, it must base its decision on a compelling reason and articulate the factual

                                   9   basis for its ruling, without relying on hypothesis or conjecture.” Id. Civil Local Rule 79-5

                                  10   supplements the compelling reasons standard set forth in Kamakana: the party seeking to file a

                                  11   document or portions of it under seal must “establish[] that the document, or portions thereof, are

                                  12   privileged, protectable as a trade secret or otherwise entitled to protection under the law . . . The
Northern District of California
 United States District Court




                                  13   request must be narrowly tailored to seek sealing only of sealable material.” Civil L.R. 79-5(b).

                                  14               Records attached to nondispositive motions, however, are not subject to the strong

                                  15   presumption of access. See Kamakana, 447 F.3d at 1179. Because such records “are often

                                  16   unrelated, or only tangentially related, to the underlying cause of action,” parties moving to seal

                                  17   must meet the lower “good cause” standard of Rule 26(c) of the Federal Rules of Civil Procedure.

                                  18   Id. at 1179–80 (quotation omitted). This requires only a “particularized showing” that “specific

                                  19   prejudice or harm will result” if the information is disclosed. Phillips ex rel. Estates of Byrd v.

                                  20   Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th Cir. 2002); see also Fed. R. Civ. P. 26(c).

                                  21   “Broad allegations of harm, unsubstantiated by specific examples of articulated reasoning” will

                                  22   not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (quotation

                                  23   omitted).

                                  24    II.        DISCUSSION
                                  25          A.      Motion to Seal Portion of Plaintiffs’ Response to Order to Show Cause
                                  26               Plaintiffs moved on June 15, 2018 to file under seal portions of their response to the

                                  27   Court’s order directing them to show cause why the Court should not grant what it construed as a

                                  28   motion to compel arbitration. See Dkt. No. 85. Because these records are attached to a
                                                                                             2
                                   1   nondispositive motion, the Court will apply the lower good cause standard. The Court GRANTS

                                   2   the motion to seal in its entirety because the good cause standard is met, as these redacted portions

                                   3   are subject to a confidentiality agreement and contain confidential business information, the

                                   4   disclosure of which could cause harm to the parties in this action.

                                   5        B.      Motion to Seal Portion of Sgromo’s Response to Order to Show Cause
                                   6             Plaintiffs moved on June 22, 2018 to file under seal portion of Sgromo’s response to the

                                   7   Court’s order directing Plaintiffs, Scott, and Eureka to show cause why the Court should not grant

                                   8   what it construed as a motion to compel arbitration. See Dkt. No. 89. Sgromo also responded to

                                   9   the order to show cause, but because the Court did not request his input, the Court did not consider

                                  10   it in ruling on the motion. See Dkt. No. 90 at 5 n.5. Plaintiffs assert that sealing is warranted

                                  11   because Sgromo’s response “references the specific terms of six Options Agreements,” each of

                                  12   which “contains a confidentiality clause preventing the parties from disclosing the terms and
Northern District of California
 United States District Court




                                  13   conditions of the agreements.” See Dkt. No. 89-1 ¶ 4. Because these records are attached to a

                                  14   nondispositive motion (Sgromo’s unsolicited response to an order to show cause not directed at

                                  15   him), the Court applies the lower good cause standard. The Court has reviewed the records

                                  16   individually and finds that the good cause standard is met because these documents were subject

                                  17   to a confidentiality agreement and contain confidential business information and licensing terms;

                                  18   therefore, the Court GRANTS the motion to file under seal.

                                  19        C.      Sgromo’s Motion to Proceed in Forma Pauperis
                                  20             Because the Ninth Circuit has granted Sgromo’s motion to proceed in forma pauperis, see

                                  21   Dkt. No. 136, his earlier motion for leave to appeal in forma pauperis, Dkt. No. 92, is now moot.

                                  22   Accordingly, the Clerk is DIRECTED TO TERMINATE Dkt. No. 92 as moot.

                                  23        D.      Motion to Seal Portions of Fees Motion
                                  24             In connection with their motion for attorney’s fees, Plaintiffs filed an administrative

                                  25   motion to file portions of their fees motion and accompanying declarations under seal. See Dkt.

                                  26   No. 99. Plaintiffs ask to seal what they contend is “confidential information relating to (1) the

                                  27   amount of funds being held in escrow, (2) the billing rates and fees incurred by its counsel,

                                  28   McDermott Will and Emery LLP; and (3) billing records attached as Exhibit A to the Fees
                                                                                           3
                                   1   Declaration.” See id. at 1. According to Plaintiffs, “[e]ach of these categories comprises

                                   2   confidential information relating to Bestway’s financial records, including its licensing and legal

                                   3   practices and budgets.” See Dkt. No. 99-1 at 2.

                                   4           Because these documents are attached to Plaintiffs’ fee request, which is a nondispositive

                                   5   motion, the Court applies the lower good cause standard. But, as has been “explained by

                                   6   numerous courts in this district, attorney rates and hours are generally not considered privileged

                                   7   information that is sealable.” Aylus Networks, Inc. v. Apple Inc., No. 13-CV-04700-EMC, 2016

                                   8   WL 1252778, at *1 (N.D. Cal. Mar. 30, 2016). This rule has a principled basis: if an attorney’s

                                   9   claimed rates and number of hours billed are sealed and thus unavailable to the public, “the final

                                  10   fees award appears to be drawn from thin air.” Linex Techs., Inc. v. Hewlett-Packard Co., No. C

                                  11   13-159 CW, 2014 WL 6901744, at *1 (N.D. Cal. Dec. 8, 2014). That said, documents that may be

                                  12   used “as sources of business information that might harm a litigant’s competitive standing” may
Northern District of California
 United States District Court




                                  13   be sealable. See In re Elec. Arts, Inc., 298 F. App’x 568, 569 (9th Cir. 2008) (internal quotation

                                  14   omitted).
                                           Dkt. No.                                           Portion(s) Sought
                                  15                                Document                                               Ruling (basis)
                                        Public/(Sealed)                                         to be Sealed
                                  16                                                                                  GRANTED (confidential
                                                                                                                        business information
                                                                                                      4:5
                                  17                                                                                      related to value of
                                                              Plaintiffs’ Motion for                                    licensing agreement)
                                  18      99-3/(99-7)        Recovery of Attorneys’                                            DENIED
                                                                  Fees Incurred               3:2, 4:8, 4:16–17,     (needed to explain attorney
                                  19
                                                                                               4:19, 6:21, 6:24,        fee award, see Aylus
                                  20                                                             7:3, 7:17–18            Networks, 2016 WL
                                                                                                                           1252778, at *1)
                                  21                        Declaration of Krista Vink                                         DENIED
                                                              Venegas in Support of           2:2, 2:5, 2:8, 2:11,   (needed to explain attorney
                                  22      99-4/(99-8)         Plaintiffs’ Motion for          2:14, 2:27, 3:1–2,        fee award, see Aylus
                                  23                         Recovery of Attorneys’                  3:14                Networks, 2016 WL
                                                                  Fees Incurred                                            1252778, at *1)
                                  24                       Exhibit A to the Declaration                                        DENIED
                                                            of Krista Vink Venegas in                                (needed to explain attorney
                                  25      99-5/(99-9)          Support of Plaintiffs’           Entire Exhibit          fee award, see Aylus
                                                             Motion for Recovery of                                      Networks, 2016 WL
                                  26
                                                             Attorneys’ Fees Incurred                                      1252778, at *1)
                                  27

                                  28
                                                                                          4
                                              E.      Motion to Seal Exhibit Related to Notice of Temporary Restraining Order
                                   1                  Violation
                                   2               Plaintiffs moved to file under seal Exhibit C to the Declaration of Krista Vink Venegas for

                                   3   Plaintiffs’ Notice of Temporary Restraining Order Violation. See Dkt. No. 126 at 1. Bestway

                                   4   represents that the redacted portion of Exhibit C “includes references to the terms of agreements

                                   5   between Bestway and Sgromo that include confidentiality provisions preventing the disclosure of

                                   6   business sensitive terms of the agreements, and it includes references to settlement agreements or

                                   7   their business sensitive terms between Bestway and Sgromo.” See id. Because this exhibit is

                                   8   attached to a nondispositive motion, the Court will apply the lower good cause standard. The

                                   9   Court GRANTS the motion to seal in its entirety because the good cause standard is met, as these

                                  10   redacted portions are subject to a confidentiality agreement and contain confidential business

                                  11   information.

                                  12   III.        CONCLUSION
Northern District of California
 United States District Court




                                  13               For the foregoing reasons, the Court:

                                  14               A. GRANTS Plaintiffs’ motion to file under seal portions of Plaintiffs’ response to the

                                  15                  Court’s order directing Plaintiffs, Scott, and Eureka to show cause. See Dkt. No. 85.

                                  16               B. GRANTS Plaintiffs’ motion to file under seal portion of Sgromo’s response to the

                                  17                  Court’s order directing Plaintiffs, Scott, and Eureka to show cause. See Dkt. No. 89.

                                  18               C. TERMINATES AS MOOT Sgromo’s motion to proceed in forma pauperis. See Dkt.

                                  19                  No. 92.

                                  20               D. GRANTS IN PART AND DENIES IN PART Plaintiffs’ administrative motion to

                                  21                  file portions of its fees motion and accompanying declarations under seal. See Dkt.

                                  22                  No. 99. The Court DIRECTS Plaintiffs to file public versions of all documents for

                                  23                  which the proposed sealing has been denied, as indicated in the chart above. Pursuant

                                  24                  to Civil Local Rule 79-5(f)(1), documents filed under seal as to which the

                                  25                  administrative motions are granted will remain under seal. The public will have access

                                  26                  only to the redacted versions accompanying the administrative motions.

                                  27               E. DEFERS a ruling on Plaintiffs’ motion for attorney’s fees and costs, see Dkt. No. 99-

                                  28                  7, until after Plaintiffs respond to the Court’s order to show cause, see Dkt. No. 137.
                                                                                            5
                                   1         F. GRANTS Plaintiffs’ administrative motion to file under seal Exhibit C to the

                                   2            Declaration of Krista Vink Venegas. See Dkt. No. 126.

                                   3         IT IS SO ORDERED.

                                   4   Dated: 3/28/2019

                                   5                                                ______________________________________
                                                                                    HAYWOOD S. GILLIAM, JR.
                                   6                                                United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     6
